Citation Nr: 1020093	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  05-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES
 
1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral 
shoulder condition.

3.  Entitlement to service connection for bilateral knee 
disorder.

4.  Entitlement to service connection for benign prostatic 
hypertrophy as a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In January 2009, the Board denied service 
connection for the above-listed disabilities.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2009, the Court 
granted a Joint Motion to Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its Joint Motion, the Court notes that the Veteran sought 
service connection for several disabilities, including a back 
disability, bilateral shoulder disability, a bilateral knee 
disability, and benign prostatic hypertrophy.  Additionally, 
the Veteran asserted that his benign prostatic hypertrophy 
was related to Agent Orange exposure.   

The Court particularly found that the Board failed to 
adequately address the Veteran's lay statements regarding the 
continuing symptomatology of his back, bilateral knee, and 
bilateral shoulder disabilities.  Additionally, the Board 
failed to explain its denial of the Veteran's claims without 
providing adequate reasons and bases as to why the Veteran 
was not entitled to VA examinations.  Moreover, the Court 
found that while benign prostatic hypertrophy was not listed 
as a presumptive disorder under 38 C.F.R. §§ 3.307, 3.309(e), 
direct service connection should have been considered.  

As such, it is necessary to secure medical opinions which 
addressed the nature and etiology of the appellant's back, 
bilateral knee, and bilateral shoulder disabilities as well 
as his benign prostatic hypertrophy disorder.

Additionally, the Court noted that the Veteran advised the 
Board of potentially relevant records in the California 
Workers' Compensation office.  There is no evidence of record 
that the VA attempted to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.	 After obtaining the necessary 
authorizations, the AMC/RO should 
attempt to obtain copies of any 
medical records from the appropriate 
Office of Worker's Compensation.  If 
the RO is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the Veteran of its inability 
to obtain the evidence and request the 
Veteran to submit such evidence.

2.	After all records (if any) are 
obtained and associated with the 
claims file, the Veteran should be 
afforded a VA examination by the 
appropriate VA physician(s) to 
determine the determine the etiology 
of the all current back, bilateral 
knee, and bilateral shoulder 
conditions, and benign prostatic 
hypertrophy.  The claims file must be 
provided to and reviewed by the 
examining physician(s) prior to the 
entry of any opinion.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
must be accomplished and any such 
results must be included in the 
examination report.  A complete 
rationale for all opinions expressed 
must be provided.  The examiner(s) 
should address:

a.	Whether it is at least as likely as 
not, (i.e. is there a 50/50 or 
greater chance), that a current back 
disability had its onset during 
service or is otherwise related to 
service.  In addressing the 
question, the examiner must take 
into account the appellant's 
assertions that his current back 
disability is related to his active 
service, and that he has experienced 
back pain since his discharge from 
active service.  

b.	Whether it is at least as likely as 
not, (i.e. is there a 50/50 or 
greater chance), that a current 
bilateral knee disability had its 
onset during service or is otherwise 
related to service.  In addressing 
the question, the examiner must take 
into account the appellant's 
assertions that his current 
bilateral knee disability is related 
to his active service.

c.	Whether it is at least as likely as 
not, (i.e. is there a 50/50 or 
greater chance), that a current 
bilateral shoulder disability had 
its onset during service or is 
otherwise related to service.  In 
addressing the question, the 
examiner must take into account the 
appellant's assertions that his 
current bilateral shoulder 
disability is related to his active 
service.  

d.	Whether it is at least as likely as 
not, (i.e. is there a 50/50 or 
greater chance), that current benign 
prostatic hypertrophy had its onset 
during service or is otherwise 
related to service.  In addressing 
the question, the examiner must take 
into account the appellant's 
assertions that his current disorder 
is related to his active service, 
including exposure to Agent Orange.

3.	 After the development requested has 
been completed, the RO should review 
the examination reports to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective 
procedures at once.

4.	After the foregoing, the RO should 
review the Veteran's claims.  If the 
determination is adverse to the 
Veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  






The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


